Citation Nr: 1004356	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Department of Veterans Affairs dependency 
and indemnity compensation under the provisions of 38 
U.S.C.A. § 1318.  

3.  Entitlement to an effective date prior to February 1, 
2008, for the award of Department of Veterans Affairs 
improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from February 1941 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) which, in 
pertinent part, denied service connection for the cause of 
the Veteran's death and Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) under 38 
U.S.C.A. § 1318 (West 2002).  In January 2008, the Appellant 
submitted a Motion to Advance on the Docket.  

In February 2008, the RO granted VA improved death pension 
benefits and effectuated the award as of February 1, 2008.  
In April 2008, the Board granted the Appellant's Motion to 
Advance on the Docket and remanded the Appellant's claim to 
the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Appellant if further action is required on her part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 
U.S.C.A. § 7107(a)(2) (West 2002).  




REMAND

In his January 2010 Appellant's Post-Remand Brief, the 
accredited representative notes that the Veteran's August 
2006 death certificate lists congestive heart failure as one 
of the causes of the Veteran's death.  He advances that the 
Veteran's service-connected generalized anxiety disorder 
aggravated his congestive heart failure and thereby 
contributed substantially or materially in bringing about 
the Veteran's demise.  In support of his contentions, the 
accredited representative cites to Cecil Textbook of 
Medicine.  That medical authority conveys that anxiety has 
been associated with the occurrence or reoccurrence 
cardiovascular disease.  

The clinical record has not been reviewed by a competent 
medical professional to determine the etiological 
relationship, if any, between the Veteran's 
service-connected generalized anxiety disorder and his 
ultimately fatal congestive heart failure.  In light of the 
Appellant's contentions and given the cited medical 
treatise, the Board finds that a VA evaluation is necessary 
to adequately resolve the issues raised by the instant 
appeal.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding the Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims).  

In reviewing the claims file, the Board observes that the 
Veterans Claims Assistance Act of 2000 (VCAA) notices issued 
to the Appellant failed to inform her of the evidence needed 
to support the assignment of an earlier effective date for 
the award of VA improved death pension benefits.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003). 
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA as to the 
issue of entitlement to an effective 
date prior to February 1, 2008, for the 
award of VA improved death pension 
benefits is completed.  In particular, 
the RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2009) are 
fully met.  

2.  Then refer the Veteran's claims file 
to the appropriate examiner to determine 
the etiological relationship, if any, 
between the Veteran's service-connected 
generalized anxiety disorder and his 
congestive heart failure.  The examiner 
should express an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
generalized anxiety disorder and other 
service-connected disabilities 
contributed substantially or materially 
to bringing about the Veteran's death.  

3.  Then readjudicate the issues of 
service connection for the cause of the 
Veteran's death; DIC under the 
provisions of 38 U.S.C.A. § 1318; and an 
effective date prior to February 1, 
2008, for the award of VA improved death 
pension benefits.  If the benefits 
sought on appeal remain denied, the 
Appellant should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the Appellant's claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The 
Appellant should be given the 
opportunity to respond to the SSOC.  

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

